Citation Nr: 1506766	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 20, 2010, to establish the Veteran's eldest daughter as a dependent for VA compensation benefits purposes.


REPRESENTATION

Veteran  represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 1999, from January 2004 to March 2005, and from September 2008 to February 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which added the Veteran's daughter, M. B., as a dependent to his award for compensation benefits, effective October 20, 2010.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran identified M. B. in his original May 2006 claim for VA benefits but did not provide her social security number, although requested to do so at that time.

2.  The Veteran provided M. B.'s social security number in October 2010, on a new Declaration of Status of Independents form, within one year of the November 2009 notice of benefits which accompanied the October 2009 rating decision that awarded increased disability ratings for TBI and PTSD, effective February 11, 2009.


CONCLUSION OF LAW

The criteria for entitlement to payment of additional compensation benefits for a dependent child are met as of February 11, 2009.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.204, 3.216, 3.401 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) requires VA to provide notice and assistance needed to substantiate claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that filing an NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements does not require VCAA notice. See Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007) .  

There is no reported evidence that is relevant to the appeal and remains outstanding.  The appeal turns on when the Veteran provided necessary information and does not involve a medical question; hence a medical examination or opinion is not required.

The Veteran and his representative had an opportunity to participate in the claims process, including through testimony and argument presented at the March 2013 Board hearing.  At the hearing, he expressed understanding that an earlier effective date had not been established because he had failed to provide his eldest daughter's social security number when he initially applied for benefits and that he did not provide this information until 2010.  While the Veteran offered reasons as to why the required information was not provided, these are discussed below.  In all, there was no additional evidence that could substantiate entitlement to an earlier effective date, because the facts were not in dispute.  The undersigned asked questions designed to elicit an understanding of the Veteran's position.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  In sum, the Board finds no indication that there is any additional evidence to be submitted or obtained in the current appeal.


II.  Effective Date for Dependent Compensation

Additional compensation may be paid for a child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 C.F.R. § 3.4(b)(2) (2014).

Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216.

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 U.S.C.A. § 5510(f); 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent child is the date of the birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of a VA request.  See 38 C.F.R. § 3.401(b)(1).  

If VA requests evidence of incomplete application, including a social security number for a dependent, but such evidence is not furnished within a year of the notification, the claim is deemed abandoned, and no benefits may be paid or furnished based upon the application. 38 U.S.C.A. §§ 5101(c)(2), 5103(a) (West 2014); 38 C.F.R. §§ 3.158(a), 3.204(a)(1), 3.216 (2014).

In the instant appeal, the Veteran first applied for VA compensation benefits via a May 2006 formal claim on VA Form 21-526.  In the claim, he listed his dependent spouse and two (at that time) dependent children, M. B., and K. M. B.  He did not, however, provide a social security number for M. B., his eldest daughter, but instead wrote "MOR" in the indicated space.
In an April 2007 notice of decision, the AOJ notified the Veteran that he was being paid for two dependents, and that M. B.'s social security number was needed before additional benefits for dependents could be paid.  He did not respond do this notice.

Nonetheless, the Veteran subsequently filed a VA Form 21-686c, Declaration of Status of Dependents in March 2008, notifying VA of the birth of a third dependent child, K. A. B.  He did not provide additional information for M. B.  In an April 2008 notice of benefits, he was informed that he was now being paid for three dependents, his wife and children, which now included the youngest child.  

The Veteran filed an informal claim for increased disability ratings and a new service connection claim in February 2009.  In a November 2009 notice of benefits, following issuance of an October 2009 rating decision that inter alia, granted increased disability ratings for TBI and PTSD, effective February 11, 2009, the Veteran was again instructed that he was being paid for three dependents.  

In November 2009, the Veteran filed a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  In a June 2010 notice of benefits, the Veteran was again notified that he was being paid for three dependents.  Thereafter, in October 2010, the Veteran filed a new VA Form 21-686c, in which he provided M. B.'s social security number.

The VA Form 21-526 submitted by the Veteran in May 2006 specifically asked him to provide the social security number for all dependents.  The Veteran did not provide this information for M. B.  He does not dispute this but argued that he did not have her Social Security number because his ex-wife, M. B.'s mother, refused to provide him with the number.  

The Veteran has additionally credibly contended that he did not remember receiving the April 2007 notice of decision, wherein M. B.'s social security number was specifically requested.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Thus, it must be presumed that VA properly discharged official duties by properly handling claims submitted by the Veteran.  This presumption, however, is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Id.

The Veteran's statements alone would not be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Nonetheless, the April 2007 notice letter does not appear to have been sent to his last address of record.  Moreover, the address listed in the September 2006 VA examination report appears to be the Veteran's current address of record.  Thus, although there is no evidence that the April 2007 letter was returned as undeliverable, the evidence suggests that the notice letter may not have been sent to his correct address of record at that time, and this evidence serves to rebut any presumption that he actually received the notice.

Notwithstanding that the Veteran did not receive the April 2007 letter; the VA Form 21-526 submitted by the Veteran in May 2006 put him on notice that M.B.'s Social Security number was required.  Subsequent communications put him on notice that he was being paid only for three dependents and it is apparent that these communications ultimately caused the Veteran to obtain and report his daughter's Social Security number.  His testimony shows that he understood the need to submit this number; but experienced difficulty in obtaining the information from his estranged wife.

Controlling regulations provide that "a claimant must provide a social security number for any dependent on whose behalf he or she is seeking benefit."  38 C.F.R. § 3.204.  "As a condition for receipt of benefits, a claimant shall furnish VA with the social security number of any dependent based upon whom benefits are sought upon request."  38 C.F.R. § 3.216.  Further, in relevant part, 38 C.F.R. § 3.401(b) provides that an award of additional dependent compensation payable to a veteran will be effective the "[d]ate notice is received of the dependent's existence, if evidence is received within [one] year" of VA's request.  

In this case, the VA Form 21-526 submitted by the Veteran in May 2006 constituted a request for the Social Security number.  He did not provide this number until October 2010.  The Veteran has explained the difficulty in obtaining M.B.'s Social Security number; but by regulation the only basis for paying dependent benefits absent that number is where no such number has been issued.  38 C.F.R. § 3.216.

Notably, however, the October 2010 VA Form 21-686c was provided within one year of the November 2009 notice of benefits which accompanied the October 2009 rating decision that awarded increased disability ratings for TBI and PTSD, effective February 11, 2009.  Based on this evidence, additional compensation was established for M. B., effective the date of the qualifying disability ratings listed in the October 2009 rating decision; that is February 11, 2009.  Thus, an effective date of February 11, 2009, is warranted.  See 38 C.F.R. § 3.31.

At his hearing, the Veteran contended that dependency compensation for M. B. should have been established effective the date of his original May 2006 claim.  He and his representative contended that due to service-connected disabilities, he has not been in the right state of mind to obtain and submit the required Social Security number.  The Board notes that he was declared incompetent to handle disbursement of funds in a December 2010 rating decision.  While the Board is sympathetic to the Veteran's contentions, the evidence of record shows that he did prove capable of providing the required information for his other dependents, including in March 2008, subsequent to the original May 2006 claim, and prior to his declaration of incompetency.  

The Veteran has also contended that VA should have obtained M. B.'s Social Security number from the Department of Defense Enrollment Eligibility Reporting System (DEERS), as she was born while he was on active duty.  The Board points out, however, that VA is not on constructive notice of information held by DEERS concerning dependents; and while VA has a duty to assist a claimant, such claimant bears ultimate responsibility for providing required information in support of claims for VA benefits.  Cf. 38 C.F.R. § 3.159.  There is no basis for an effective date earlier than February 11, 2009.n 



ORDER

Entitlement to additional dependent compensation for M. B. is granted, effective February 11, 2009.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


